Exhibit 10.1

WAIVER, AGREEMENT,

AMENDMENT NO. 1 TO 2008 WARRANT &

AMENDMENT NO. 2 TO 2001 WARRANT

THIS WAIVER, AGREEMENT, AMENDMENT NO. 1 TO 2008 WARRANT AND AMENDMENT NO. 2 TO
2001 WARRANT (this “Agreement”) is made as of November 10, 2008 by and between
Sequoia Enterprises, L.P., a California limited partnership (“Lender”), and
Diedrich Coffee, Inc., a Delaware corporation (the “Company”).

Reference is made to (i) that certain Contingent Convertible Note Purchase
Agreement, dated as of May 10, 2004, by and between Lender and the Company (as
amended, the “Note Purchase Agreement”), (ii) that certain Loan Agreement, dated
as of August 26, 2008, by and between Lender and the Company (the “Loan
Agreement” and, together with the Note Purchase Agreement, the “Loan
Documents”), (iii) that certain Warrant to purchase 1,667,000 shares of Company
common stock issued by the Company to Lender on August 26, 2008 (the “2008
Warrant”) and (iv) that certain Warrant to purchase 250,000 shares of Company
common stock issued by the Company to Lender on May 8, 2001 (the “2001 Warrant”
and, together with the 2008 Warrant, the “Warrants”). Capitalized terms but not
defined herein have the respective meanings ascribed to them in the Note
Purchase Agreement, the Loan Agreement, the 2008 Warrant or the 2001 Warrant, as
applicable.

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and the Company agree as follows:

1. Waiver. Lender hereby waives the requirement set forth in Section 9.4 of the
Note Purchase Agreement and Section 8.4 of the Loan Agreement that the Company
shall not permit, as of the end of any Fiscal Quarter, the ratio of Indebtedness
of the Company on a consolidated basis to Effective Tangible Net Worth to be
more than 1.75:1.00; provided that the foregoing waiver shall automatically be
revoked and cease to be effective as of the earlier of (a) October 31, 2009 and
(b) the end of any Fiscal Quarter at which the foregoing ratio is greater than
2.10:1.00.

2. Amendment of Exercise Price of Warrants. In consideration of the foregoing
waiver, (a) the definition of Exercise Price contained in the 2008 Warrant is
hereby amended and restated to read “at a price per share of $1.65” and (b) the
definition of Warrant Price contained in Section 1.11 of the 2001 Warrant is
hereby amended and restated as follows:

1.11 “Warrant Price” means $1.65 per share of Warrant Stock, which takes into
account all adjustments pursuant to Section 4 hereof and Section 1.7 of the
Registration Rights Agreement due to any applicable event that occurred prior to
November 10, 2008, but as may be adjusted pursuant to Section 4 hereof and/or
Section 1.7 of the Registration Rights Agreement due to any applicable event
occurring after such date.

 

1



--------------------------------------------------------------------------------

3. Increase in Interest Rate. In consideration of the foregoing waiver, (a) the
interest rates under the Loan Documents shall be equal to the LIBOR Rate (as
defined in each of the Loan Documents) + 9.30% per annum (reset on a periodic
basis as provided in the Loan Documents) for any period during which the ratio
of Indebtedness of the Company on a consolidated basis to Effective Tangible Net
Worth is greater than 1.75:1.00 and (b) the interest rates under the Loan
Documents shall be equal to the LIBOR Rate (as defined in each of the Loan
Documents) + 6.30% per annum (reset on a periodic basis as provided in the Loan
Documents) for any other period.

4. No Further Waiver; Amendment. Other than as specifically and expressly set
forth above, nothing herein shall be construed as a waiver or amendment of any
of the terms or conditions of the Loan Documents or the Warrants. This Agreement
may not be amended except by an instrument in writing duly signed on behalf of
Lender and the Company.

5. Governing Law. This Agreement shall be governed, construed and interpreted in
accordance with the laws of the State of California, regardless of the laws or
rules that might otherwise govern under applicable principles of conflicts of
laws thereof.

6. Counterparts. This Agreement may be executed by facsimile or similar
electronic transmission in one or more counterparts, each of which shall be
deemed to be an original but all of which shall constitute one and the same
agreement.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and the Company has duly executed this Agreement as
of the date first above written.

 

SEQUOIA ENTERPRISES, L.P.   By:  

/s/    Paul Heeschen

  Name:   Paul Heeschen   Title:   General Partner   DIEDRICH COFFEE, INC.   By:
 

/s/    J. Russell Phillips

  Name:   J. Russell Phillips   Title:   Chief Executive Officer  

 

3